PER CURIAM.
Tyrone Clark appeals from the district court’s order denying his motion for reduction of his sentence under 18 U.S.C.A. § 3582(c) West 2000). We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. United States v. Clark, No. CR-91-310-JFM (D.Md. Jan. 17, 2001). To the extent that Clark presents new issues on appeal, we note that such claims are not properly presented in a motion for reduction of sentence under § 3582 and are not properly raised for the first time on appeal. See 18 U.S.C.A. § 3582(c); United States v. Maxton, 940 F.2d 103, 105 (4th Cir.1991). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.